     Case 3:19-cv-00576-MMD-WGC Document 32 Filed 11/20/20 Page 1 of 2



1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                * * *
6      JERMAINE JAMAICA CAMPBELL, SR.,                   Case No. 3:19-cv-00576-MMD-WGC
7                                       Petitioner,                    ORDER
8             v.
9      WARDEN RUSSELL, et al.,
10                                  Respondents.
11

12

13           In this habeas corpus action, the Petitioner, Jermaine Jamaica Campbell, Sr.,

14    represented by appointed counsel, filed an amended habeas petition on September 21,

15    2020. (ECF No. 25.) Respondents were then to file a response to the amended petition

16    by November 20, 2020. (ECF No. 9.)

17           On November 20, 2020, Respondents filed a motion for extension of time (ECF

18    No. 31) requesting a 60-day extension, to January 19, 2021, to file their response to the

19    amended petition. Respondents’ counsel states that the extension of time is necessary

20    because of the time necessary to obtain the state court record and because of delays

21    caused by the COVID-19 pandemic. (Id.) Petitioner does not oppose the motion for

22    extension of time.

23           The Court finds that Respondents’ motion for extension of time is made in good

24    faith and not solely for the purpose of delay, and that there is good cause for the extension

25    of time requested.

26           It is therefore ordered that Respondents’ motion for extension of time (ECF No.

27    31) is granted. Respondents will have until and including January 19, 2021, to file a

28    response to the amended habeas petition.
     Case 3:19-cv-00576-MMD-WGC Document 32 Filed 11/20/20 Page 2 of 2



1           It is further ordered that, in all other respects, the schedule for further proceedings

2     set forth in the order entered October 21, 2019 (ECF No. 9) will remain in effect.

3           DATED THIS 20th Day of November 2020.

4

5
                                                MIRANDA M. DU
6                                               CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
